Citation Nr: 0501905	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
heart disability.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3. Entitlement to service connection for a left hand 
disability.  

4.  Entitlement to service connection for a disability 
manifested by knots on the arms.  

5. Entitlement to service connection for a left inguinal 
hernia.  

6.  Entitlement to service connection for a dental 
disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
February to September 1969, when he was discharged for 
hardship reasons.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board initially denied these claims in August 2002, after 
which an appeal was taken to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in April 2003, the 
Court granted a joint motion of the parties, vacated the 
Board's August 2002 decision and remanded the claims to the 
Board for action consistent with the joint motion.  The Court 
did not retain jurisdiction over these matters.  

In June 2004, the Board remanded this appeal to the RO for 
additional development in compliance with the Court's Order.  
The case has now been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  Hypertension was not present in service or for many years 
afterward, and is not related to service.

3.  The veteran has no current disability of the heart.  

4.  A chronic hearing loss disability of either ear was not 
present in service and is not currently present.  

5.  The veteran's left fourth finger was amputated in a 
postservice work-related accident; the veteran has no other 
left hand disability.  

6.  Lipomas on either arm were not present in service and are 
not etiologically related to service; the veteran has no 
other disorder manifested by knots on the arms.  

7.  The appellant underwent a left inguinal herniorrhaphy 
prior to service; the disability did not permanently increase 
in severity during or as a result of service.  

8.  Seven missing teeth and several carious teeth were noted 
upon the appellant's entry into active service.  

9.  The appellant received no dental treatment during 
service, nor is there evidence of dental trauma during 
service.  

10.  The same seven missing teeth were noted on the discharge 
medical examination in August 1969, with no medical findings 
of additional dental disability at that time or currently.  


CONCLUSIONS OF LAW

1.  Neither hypertension nor a heart disability was incurred 
during or aggravated by active service, and the incurrence or 
aggravation of either during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112(West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).  

3.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

4.  A disability manifested by knots on the arms was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

5.  A left inguinal hernia disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  

6.  Entitlement to service connection for a dental disability 
is not established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated December 29, 2000, 
October 24, 2001, and June 30, 2004.  In these letters, the 
RO specifically informed the appellant of the current status 
of his claims and of the evidence already of record in 
support of those claims, and of what the evidence must show 
in order to support the claims.  The appellant was also asked 
to inform the RO of any additional evidence or information 
which he thought would support his claims, so that the RO 
could attempt to obtain this additional evidence for him, and 
to submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, extensive VA and private medical records have been 
obtained.  Where the RO has been unable to obtain private 
medical evidence identified by the appellant, he has been 
informed of VA's inability to obtain this evidence and 
advised to obtain and submit this evidence through his own 
actions.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  The appellant specified in November 2001 that 
he had no additional evidence to submit in support of his 
claims.  Although the appellant's attorney has several times 
indicated that she was attempting to obtain additional 
medical evidence in support of these claims, none has been 
submitted within any reasonable time frame.  As discussed 
below, given the present evidentiary record, there is no 
reasonable possibility that a current VA hearing examination 
would produce evidence to substantiate that claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in March 1999, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated by the RO in August 2004 after the final 
VCAA letter was issued in June 2004 without response from the 
appellant or his representative.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of these claims would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant served on active duty from February to 
September 1969, when he was administratively discharged for 
hardship reasons.  

The appellant was initially examined in June 1968 prior to 
induction into the military.  At that time, he reported that 
he had a history of severe tooth or gum trouble, and that he 
had had hernia operations at the age of 15.  The examining 
physician reported that the appellant had undergone a left 
inguinal herniorrhaphy in 1965, which was not considered 
disabling.  Medical examination at that time disclosed the 
postoperative hernia scar; a blood pressure reading of 116/74 
was reported; and an audiogram reflected a high frequency 
hearing loss with auditory thresholds at 4000 hertz of 
50 decibels on the right and 75 decibels on the left.  Air 
conduction tests in February 1968 disclosed auditory 
thresholds at 4000 hertz of 60 decibels on the right and 
65 decibels on the left.  An initial dental examination of 
the appellant in March 1968 indicated that the teeth numbered 
1, 8, 16, 18, 19, 30, and 31 were missing; several teeth had 
fillings; the teeth numbered 12 and 13 exhibited dental 
disease but were not pulled; and the presence of calculus to 
a slight degree was also noted.  

While serving on active duty, the appellant complained on 
March 3, 1969, of left lower quadrant pain since the hernia 
repair at age 15, but no objective abnormal findings were 
found at this time.  The same complaints and physical 
examination findings were repeated on March 19, 1969.  The 
reported clinical impression was of no disease found, and a 
scrotal support was issued to the appellant, who was then 
returned to duty.  

There is no record of dental treatment during active service, 
nor is there any indication of dental trauma during service 
or of knots on the arms.  Likewise, there are no complaints 
of or tests for hearing loss during service reflected by the 
service medical records.  The appellant was examined in 
August 1969 prior to his separation from service.  The 
presence of a six-inch herniorrhaphy scar was noted on that 
examination; the appellant's hearing was 15/15 bilaterally on 
whispered voice tests; and the appellant's blood pressure was 
124/80.  Clinical evaluation of the appellant's left hand, 
heart, and vascular system were all negative on the August 
1969 medical examination of the appellant, and no knots on 
either arm were reported.  

In January 1972, the appellant was seen at a VA outpatient 
clinic for multiple complaints, including subcutaneous 
nodules on both arms which had been present for 6-8 months.  
A biopsy of one such nodule showed a lipoma.  

In November 1973, a private physician treated the appellant 
for multiple complaints.  He had previously seen the 
appellant in October 1973 for subcutaneous nodules on his 
arms and legs.  A blood pressure reading of 130/80 was 
obtained in November 1973, and the reported diagnoses at this 
time were of probable lupus erythematosus, an acute anxiety 
reaction, and minimal brain dysfunction with an approximate 
mental age of 15.  The same private physician later reported 
the same diagnoses in a letter dated in February 1975.  

The appellant was hospitalized at a VA facility for several 
days in January 1974 for the assessment and treatment of 
multiple complaints unrelated to the present appeal, except 
for multiple subcutaneous nodules during the past year and 
one-half.  As part of the appellant's medical history, it was 
noted that he reported hearing loss in the right ear; 
multiple missing teeth; and the amputation of the left fourth 
finger in 1969.  Physical examination of the appellant 
confirmed the presence of a left herniorrhaphy scar; multiple 
subcutaneous nodules which were firm, fixed, and slightly 
tender to palpation; a missing fourth finger on the left 
hand; and missing upper and lower teeth.  An 
electrocardiogram at this time was normal, and a chest X-ray 
film disclosed a normal heart size.  

On a VA general medical examination of the appellant in April 
1975, a blood pressure reading of 120/70 was obtained, and 
there were multiple nodules over the abdomen and right thigh, 
but not on the arms.  Cardiovascular examination of the 
appellant was normal at this time.  A special VA 
dermatological examination in April 1975 resulted in a 
diagnosis of probable lipomatosis.  On a special VA 
psychiatric examination of the appellant at this time, the 
diagnosis was of an inadequate personality, and it was noted 
that he was very pre-occupied with all sorts of somatic 
complaints.  The appellant also told the VA psychiatrist that 
he obtained a job in a mill after he returned home from 
military service, but caught his hand in a machine and 
injured it after working there only five days.  

VA outpatient treatment records dating from 1975 to 2000 are 
of record.  These medical records reflect blood pressure 
readings of 130/90 (July 1975), 130/86 (October 1975), 140/80 
(October 1975), and 120/84 (probably January 1976) with no 
diagnosis of hypertension.  In July 1975, the appellant 
continued to complain of multiple lipomas since 1969 which he 
felt were spreading.  Physical examination at that time 
disclosed lipomas on the abdominal wall, back, buttocks, and 
thighs, but not on the arms.  In October 1975, it was 
reported that he continued to complain of the same problems 
as previously; and that he seemed to be somewhat mentally 
retarded, neurotic, and inordinately concerned about his 
"tumors."  

In March 1987, the veteran alleged that he had been unable to 
hear for three days in April 1969 after a gun was fired next 
to him on the rifle range; he also asserted that his hearing 
had been checked several times after this incident.  The 
service medical records do not corroborate these contentions.  

By unappealed rating action dated in June 1987, service 
connection for a disability manifested by knots in the 
stomach was denied.  

VA outpatient records dating from April 1998 reflect an 
elevated blood pressure reading of 152/102, and a diagnosis 
of hypertension has been reported since that time.  An 
electrocardiogram in April 1998 was normal, as was another in 
August 2000 and a stress test administered to the appellant 
in October 2000.  

On a medical release form signed by the appellant in January 
2000, he indicated that he had been treated at a private 
hospital for the claimed left hand condition on October 11, 
1969 (after service) and for his hernia on December 1, 1964 
(prior to service).  VA was unable to obtain the relevant 
medical records from this private hospital and informed the 
appellant and his representative of this.  The hospital had 
indicated that it no longer had any information on the 
veteran for the dates specified.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war, and manifests hypertension, organic heart disease, 
malignant tumors, or sensorineural hearing loss to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a)).  Only competent medical evidence can adequately 
address the medical question of whether a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(1996); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Hypertension and a Heart Disability:  

Hypertension was not diagnosed until April 1998, almost 
30 years after service.  Blood pressure readings during and 
for many years after service were within normal limits, and 
there is no competent medical evidence of record linking the 
appellant's postservice hypertension to service.  Likewise, 
the appellant's heart and cardiovascular system were 
evaluated as normal during and after service.  There is no 
competent medical evidence of a current heart disability, 
only of hypertension.  Therefore, the Board concludes that 
the preponderance of the evidence is against these claims.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt rule (38 U.S.C.A. § 5107(b)) does 
not apply, and the claims will be denied.  

B.  Bilateral Hearing Loss Disability:  

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

A bilateral high frequency hearing loss disability, as 
defined above, was present on audio testing of the appellant 
prior to and upon entry onto active duty.  However, contrary 
to the appellant's contentions, no complaint, treatment or 
symptoms of hearing loss disability were reported during the 
appellant's very short period of active service, and his 
hearing tested as normal on the discharge medical 
examination.  Even the appellant admits that his hearing 
eventually was restored after the undocumented episode in 
service which he has described.  Likewise, no complaints, 
symptoms, or findings of hearing loss disability were 
reported on the official VA examination of the appellant in 
April 1975, although the appellant had previously presented 
uncorroborated complaints of hearing loss in his right ear in 
January 1974.  In this connection, the Board also notes the 
appellant's reported pre-occupation with numerous somatic 
complaints, as reported by the VA psychiatric examiner in 
April 1975.  Thus, the Board can only conclude that the 
findings before service represented an acute and transitory 
episode of hearing loss which resolved without residual 
disability.  A chronic hearing loss disability is not shown 
during service or afterward.  In view of the absence of such 
evidence in service or for many years afterward, including at 
the present time, and in view of the absence of even any 
evidence of current symptoms of hearing loss, there is no 
reasonable possibility that a current VA hearing examination 
would substantiate the appellant's claim.  Accordingly, this 
appeal will also be denied.  

C.  Left Hand Disability:  

No left hand disability is shown during service.  The 
evidence indicates that the appellant obtained employment at 
a mill shortly after his return home from military service 
and that his left fourth finger was amputated as a result of 
getting his left hand caught in some machinery after working 
at the mill for only five days.  He has also indicated that 
the claimed left hand disability was treated at a private 
hospital on October 11, 1969.  No other left hand disability 
is documented anywhere in the evidentiary record.  A factual 
basis warranting service connection for a left hand 
disability has not been presented, and the appeal will be 
denied.  

D.  Knots on the Arms:  

The service medical records are devoid of any evidence of a 
disability manifested by knots on the arms.  In the 
postservice years, the appellant has sought treatment for 
lipomas on both arms which date back no earlier than sometime 
in 1971, more than one year postservice.  There is no 
competent medical evidence of record linking the lipomas to 
service, and no other disability manifested by knots on the 
arms is reflected by the current evidentiary record.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule (38 U.S.C.A. § 5107(b)) does not 
apply, and the appeal will be denied.  



E.  Left Inguinal Hernia:  

The appellant underwent surgical repair of a left inguinal 
hernia in 1965 at age 15.  He reported this medical history, 
and the surgical scar was noted, at the time of his entry 
onto active duty.  During his very short period of active 
service, the appellant twice presented with complaints of 
left lower quadrant pain ever since the pre-service hernia 
operation, but no objective abnormal findings were reported 
on either occasion.  The postoperative scar was again noted 
on the discharge medical examination without any indication 
that the postoperative residuals of the preservice hernia had 
increased in severity during service.  Postservice medical 
records likewise do not suggest that aggravation of the pre-
service postoperative left inguinal hernia occurred during or 
as a result of the appellant's active service, although 
postservice psychiatric evaluation of the appellant in 1975 
indicated that he tended to be pre-occupied with all sorts of 
somatic complaints.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt rule 
(38 U.S.C.A. § 5107(b)) does not apply, and the appeal will 
be denied.  

F.  Dental Disability:  

Treatable carious teeth, replaceable missing teeth, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided at 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  

Seven missing teeth were noted on the initial dental 
examination of the appellant in service, and those same 
missing teeth were reported on the discharge medical 
examination.  Clearly, the appellant did not lose additional 
teeth during service.  Although the presence of some dental 
disease was also noted upon entry onto active duty, the 
appellant did not receive any dental treatment during his 
very short period of active service, nor is he shown to have 
suffered dental trauma during service.  Aggravation of the 
pre-service dental disease beyond the normal progress of the 
condition is not demonstrated.  Multiple missing teeth (of 
unspecified number or location) were also reported during the 
appellant's VA hospitalization in January 1974.  Otherwise, 
there is no indication of any postservice dental disability, 
including currently.  A factual basis warranting service 
connection for a dental disability, either for purposes of 
compensation or for outpatient dental treatment purposes, has 
not been presented.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt rule 
(38 U.S.C.A. § 5107(b)) does not apply, and the appeal will 
be denied.  


ORDER

Service connection for hypertension and a heart disability is 
denied.  

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for a left hand disability is denied.  

Service connection for a disability manifested by knots on 
the arms is denied.  

Service connection for a left inguinal hernia is denied.  

Service connection for a dental disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


